Citation Nr: 0500601	
Decision Date: 01/10/05    Archive Date: 01/19/05

DOCKET NO.  03-25 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the reduction in rating from 10 percent to 
noncompensably disabling, for the veteran's service-connected 
rhabdomyolysis with hypokalemia, resolved, was proper.  

2.  Entitlement to service connection for a lumbosacral spine 
condition.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from October 2001 to May 
2002.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2003 rating decision of 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied service connection 
for a lumbosacral spine condition.  The veteran filed a 
notice of disagreement (NOD) in May 2003.  The statement of 
the case (SOC) was issued in September 2003.  A substantive 
appeal (VA Form 9) was received that same month.  

By rating decision of January 2004, the RO reduced the 
veteran's 10 percent rating for rhabdomyolysis with 
hypokalemia to noncompensable.  The veteran filed a NOD to 
the reduction in February 2004.  The SOC was issued in June 
2004.  A VA Form 9 was received that same month.  

The issue of entitlement to service connection for a 
lumbosacral spine condition is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By rating decision of September 2002, service connection 
for rhabdomyolysis with hypokalemia and manifested back 
stiffness was granted and awarded a 10 percent rating, 
effective June 1, 2002.  

2.  By rating decision of May 2003, the RO proposed to 
decrease the veteran's 10 percent rating for rhabdomyolysis 
with hypokalemia, to a noncompensable level.  

3.  By rating decision of January 2004, the RO reduced the 
veteran's 10 percent rating for rhabdomyolysis with 
hypokalemia, to noncompensably disabling, effective April 
1, 2004.  

4.  The record does not reflect impairment due to 
rhabdomyolysis with hypokalemia.  


CONCLUSION OF LAW

The reduction of the rating for the veteran's for 
rhabdomyolysis with hypokalemia, from 10 percent to 
noncompensably (zero percent) disabling was proper.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 
3.159, 4.1, 4.2, 4.71a, Diagnostic Code 6399-6354 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), since codified 
at 38 U.S.C.A. §§ 5102, 5103 5103A; 38 C.F.R. § 3.159.  This 
law addresses the duty to notify and assist veterans.  First, 
VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  

With respect to VA's duty to notify, the 2003 proposed rating 
reduction rating and 2004 rating decision, together with the 
statement of the case (SOC), adequately informed the veteran 
of the proposed reduction and what types of evidence was 
needed to prevent reduction of the rating.  Furthermore, the 
RO sent letters to the veteran in May and June 2003, which 
explained the VCAA, and asked him to submit certain 
information if he planned to show why the change should not 
be made.  In accordance with the requirements of the VCAA, 
the letter informed the veteran what evidence and information 
VA would be obtaining, and it may be concluded he was advised 
to submit any pertinent evidence in his possession.  
Therefore, the Board finds that the Department's duty to 
notify has been fully satisfied.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims discussed the 
statutory requirement in 38 U.S.C.A. § 5103(a) that VCAA 
notice be sent to a claimant before the initial adjudication 
of his claim.  That occurred here, as the VCAA letter was 
sent to the veteran in June 2003, prior to the January 2004 
rating action.  The veteran was also provided an opportunity 
to testify at a hearing, which he did not choose to do.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  The veteran has not identified any additional 
evidence pertinent to his claim not already of record.  There 
is nothing further that can be done in this respect.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The veteran was examined in April 2003, prior to the decision 
to propose reduction in his rating.  Therefore, additional 
examination is not required. 

The Board finds that VA has done everything reasonably 
possible to assist the veteran and has satisfied its duties 
to inform him.  



Reduction in Rating

The veteran and his representative contend that the veteran's 
rating for rhabdomyolysis with hypokalemia should not have 
been reduced from 10 percent to noncompensable.  The veteran 
maintains that there was a lack of medical evidence 
sufficient to reduce his rating in connection with this case.  

In considering whether the RO's reduction in the disability 
rating for the veteran's rhabdomyolysis with hypokalemia from 
10 percent disabling to noncompensably (zero percent) 
disabling was proper, the Board notes that the veteran was 
initially notified of the RO's proposed reduction for the 
disorder in a rating decision dated in May 2003.  The Board 
finds that this rating decision and its accompanying letter 
complied with the provisions of 38 C.F.R. § 3.105(e), which 
requires, inter alia, notification of the proposed reduction 
in evaluation, a statement of the facts and reasons for such 
reduction, such as recent improvement in physical condition, 
and an opportunity to submit evidence indicating that the 
reduction should not be made.  Therefore, compliance with the 
procedural due process requirements spelled out in 38 C.F.R. 
§ 3.105 appears to have been adequate.  

In Brown v. Brown, 5 Vet. App. 413 (1993), the United States 
Court of Appeals for Veterans Claims (Court) identified 
general regulatory requirements which are applicable to all 
rating reductions.  Pursuant to 38 C.F.R. § 4.1, it is 
essential, both in the examination and in the evaluation of 
the disability, that each disability be viewed in relation to 
its history. Brown , 5 Vet. App. at 420.  Similarly, 38 
C.F.R. § 4.2 establishes that "[i]t is the responsibility of 
the rating specialist to interpret reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of the disability 
present..   Id.  The Court has held that these provisions 
"impose a clear requirement" that rating reductions be based 
on the entire history of the veteran's disability.  Id.  

Furthermore, 38 C.F.R. § 4.13 provides that when any change 
in an evaluation is to be made, "the rating agency should 
assure itself that there has been an actual change in the 
condition, for better or worse, and not merely a difference 
in the thoroughness of the examination or in use of 
descriptive terms."  Id, 5 Vet. App. at 420-421.  

Finally, under the provision of 38 C.F.R. §§ 4.2 and 4.10, a 
rating reduction may not be based solely on the fact that an 
improvement has actually occurred, but also on whether the 
improvement actually reflects an improvement in the veteran's 
ability to function under the ordinary conditions of life and 
work. Id.  

In the instant claim, the veteran was initially granted 
service connection for rhabdomyolysis with hypokalemia and 
manifested back stiffness by rating decision of 
September 2002.  The 10 percent rating was based upon the 
veteran's hospitalization from October 2001 to December 2001, 
while on active duty.  

In this regard, the service medical records show that prior 
to basic training, in the reception area, he developed severe 
leg pain, back pain, and arm pain after a one mile run.  
Toward the end of the run, his symptoms worsened.  His pain 
rapidly progressed to the point where he could not walk and 
he was carried to the Troop Medical Clinic. He was noted to 
be orthostatic by his dropping systolic blood pressure and 
heart rate.  He was hospitalized and later sent to the 
medical intensive care unit (MICU).  Near the end of his 
hospitalization, he still had tender paraspinal muscles of 
the lumbar area.  He was released to convalescent leave in 
December 2001 and returned in January 2002.  Although his 
condition was noted to have resolved, he was presented to the 
Physical Evaluation Board for disposition.  Because of the 
severe rhabdomyolysis he had in the reception station, it was 
noted that he would not be fit for active duty because there 
was a good chance of him going into the same problem if he 
were to do any physical exertion.  

The veteran underwent a VA examination in April 2003, 
approximately one year after service separation.  The 
examiner indicated that he had reviewed the veteran's claims 
file prior to the examination.  The veteran's major 
complaints were severe lower back pain, muscular stiffness, 
and limitation of activity on motion as a consequence of the 
chronic discomfort in his back.  It was noted that the 
veteran's rhabdomyolysis and hypokalemia, had resolved.  He 
still complained of extreme discomfort and muscle spasm of 
the lower back.  Physical examination revealed the veteran 
walked very slowly, guardedly, and stiffly.  Examination of 
the lower back revealed a moderately severe paravertebral 
muscle spasm in the lumbosacral area with tenderness on 
percussion and limited forward flexion.  Straight leg raising 
was about 50 to 60 degrees on both sides with pain in the 
lower back.  Ankle jerks were present and knee jerks were 
normal.  The diagnoses were degenerative disc disease by MRI 
and paravertebral muscle spasm.  

The veteran also continued to be seen on an outpatient 
treatment basis for back pain noted as degenerative joint 
disease and degenerative disc disease and lower back pain 
from 2003 to 2004.  He received physical therapy, medication, 
and instruction in use of a TENS unit and straight cane.  

The veteran's service-connected rhabdomyolysis with 
hypokalemia, has been rated by analogy to chronic fatigue 
syndrome.  Pursuant to 38 C.F.R. § 4.88b, Diagnostic Code 
6354, chronic fatigue syndrome is rated 10 percent disabling 
when there are debilitating fatigue and cognitive impairments 
(such as inability to concentrate, forgetfulness, or 
confusion) which waxes and wanes, but results in periods of 
incapacitation of at least one but less than two weeks total 
duration per year, or symptoms controlled by medication.  A 
20 percent disability evaluation is warranted for 
debilitating fatigue and cognitive impairments (such as 
inability to concentrate, forgetfulness, or confusion) which 
are nearly constant and restrict routine daily activities by 
less than 25 percent of the pre-illness level, or which wax 
and wane, resulting in periods of incapacitation of at least 
two but less than four weeks total duration per year.  For 
the purpose of evaluating this disability, the condition will 
be considered incapacitating only while it requires bed rest 
and treatment by a physician. 38 C.F.R. § 4.88b, Diagnostic 
Code 6354, Note.  

In considering the propriety of a reduction, the Board must 
focus on the evidence available to the RO at the time the 
reduction was effectuated.  At that time, the veteran's 
complaints were considered related to degenerative disc 
disease.  Moreover, the veteran has not been incapacitated 
during the rating period, requiring bedrest and treatment by 
a physician, nor did he have symptoms that were only 
controlled by medication, findings necessary to warrant a 10 
percent rating.  The evidence clearly established that there 
was an improvement in the disability for which service 
connection was established in terms of the veteran's ability 
to function under the ordinary conditions of life and work.  
His most recent VA outpatient treatment records found him to 
be "feeling better" and continuing his physical therapy 
with use of a recumbent bicycle.  

Therefore, the Board finds that the RO followed the 
appropriate procedural due process to reduce the veteran's 
rating from 10 percent to noncompensable, and there was 
improvement in his condition.  Therefore, the reduction of 
the disability rating for the veteran's rhabdomyolysis with 
hypokalemia, from 10 percent to noncompensably (zero percent) 
disabling was proper.  


ORDER

The reduction of the disability rating for the veteran's 
rhabdomyolysis with hypokalemia from 10 percent to 
noncompensably (zero percent) disabling was proper, and the 
appeal is denied.


REMAND

The veteran and his representative contend, in essence, that 
the veteran has a low back disability attributable to his 
short period of active duty.  Initially, post service, the 
veteran was service-connected for rhabdomyolysis with 
hypokalemia and manifested back stiffness.  In an April 2003 
VA examination, the examiner indicated, in pertinent part, 
that the veteran's condition was not fatigue-related, but 
orthopedic in nature.  He specifically diagnosed degenerative 
disc disease.  Another examiner indicated that the veteran 
had mild degenerative changes of the lumbosacral spine with 
bulging disc at L3-4 and L4-5 with mild biforaminal narrowing 
accentuated by facet hypertrophic changes.  A VA examination 
which clearly identifies the nature of the veteran's current 
disability, with an opinion to determine if there is a nexus 
between any lumbar disorder and service would be helpful in 
this regard.  

Under the circumstances, this case is remanded to the RO via 
the Appeals Management Center in Washington, DC., for the 
following:  

1.  Obtain the veteran's VA outpatient 
and inpatient treatment medical records 
since March 2004, to the present, if 
any, and associate them with the claims 
folder.  Additionally, obtain a copy of 
the veteran's 2003 VA MRI report, in 
its entirety, and associate it with the 
claims folder.  

2.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain the nature and extent of any 
lumbar disability.  All indicated 
studies should be performed.  For any 
such disability diagnosed, the examiner 
should be asked to offer an opinion as 
to whether it is likely, unlikely or at 
least as likely as not that any 
diagnosed lumbar disability had its 
onset in service or was in any way 
related to service.  The claims file 
should be provided to the examiner for 
review.  A rationale should be given 
for any opinion rendered.  

3.  The claim for service connection 
for a lumbosacral spine condition 
should then be re-adjudicated.  If the 
decision remains adverse to the 
veteran, he should be provided a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


